Citation Nr: 0018600	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-12 428A	)	DATE
	)
	)                                     

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968, a portion of which consisted of service in the Republic 
of Vietnam.  

This case was previously before the Board of Veterans' 
Appeals (Board) in May 1999, at which time it was REMANDED 
for additional development.  The case is now, once more, 
before the Board for appellate review.  


FINDINGS OF FACT

1.  Evidence of record concerning the veteran's having 
engaged in combat with the enemy is inconclusive.  

2.  There currently exists evidence of stressor corroboration 
sufficient to support a diagnosis of post-traumatic stress 
disorder resulting from military service.  

3.  The veteran's post-traumatic stress disorder as likely as 
not had its origin as the result of an incident or incidents 
of his service in the Republic of Vietnam.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.304(f), 4.3 (1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service administrative records, including the veteran's DD 
Form 214MC and service personnel records, indicate that the 
veteran served with the United States Marine Corps in the 
Republic of Vietnam.  Reportedly, his military occupational 
specialty was that of cook.  Awards and commendations given 
the veteran include the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  
During the period from February 17 to July 2, 1968, the 
veteran participated in operations against the insurgent 
Communist (Viet Cong) forces in Quang Nam Province in the 
Republic of Vietnam.  On February 14 and March 3, 1968, the 
veteran served as a Fire Team Leader with Company E of the 
2nd Battalion, 27th Marines.  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of an 
acquired psychiatric disorder, to include a post-traumatic 
stress disorder.  

In December 1968, a Department of Veterans Affairs (VA) 
general medical examination was accomplished.  That 
examination was negative for evidence of an acquired 
psychiatric disorder, including a post-traumatic stress 
disorder.  

During the course of VA outpatient treatment in September 
1969, the veteran reported trouble sleeping since the time of 
his discharge from service.  Additionally noted was that the 
veteran was at times "extremely irritable," with a "quick 
temper."  The veteran complained of "trouble concentrating 
and thinking," though this had been somewhat better since he 
had been on sick leave.  Reportedly, he had received both 
Librium and Valium for treatment of his problems.  The 
pertinent diagnosis was anxiety with questionable conversion 
features and schizoid trends.  

During the period from early May to early June 1971, the 
veteran was hospitalized at a VA medical facility following 
his transfer from a private hospital.  At the time of 
admission, it was noted that the veteran had superficially 
slashed his wrists approximately one week previously.  
Reportedly, the veteran had been having "difficulties" with 
his wife, and felt that she had been "running around" with 
other men.  However, during the veteran's hospital stay, it 
was fairly conclusively determined that this was probably not 
true, and that the veteran had been made to believe this by 
his mother.  The pertinent diagnosis noted was passive-
aggressive personality.  

VA inpatient and outpatient treatment records covering the 
period from February 1976 to May 1978 reveal that the veteran 
was seen at that time for various psychiatric problems.  In 
early February 1976, the veteran was admitted to a VA medical 
facility for what were described as "self-destructive 
feelings."  On psychiatric evaluation during the veteran's 
hospitalization, it was noted that he was divorced from his 
wife, and appeared to be "very opposed" to their 
"arrangement" at the present time.  Reportedly, one of the 
veteran's major problems consisted of the "seductive 
interference" of his mother in his life and in his marriage.  
Apparently, the veteran was unable to resist this 
interference.  The suggested diagnosis following 
psychological evaluation was of a paranoid-type personality 
pattern disturbance, with severe depression.  

In April 1980, the veteran was hospitalized at a VA medical 
facility.  At the time of admission, the veteran gave a 
history of "several episodes of depression" dating back 
approximately six years, and occurring at about two-year 
intervals.  The veteran stated that he had been hospitalized 
on two prior occasions, the most recent of which had been in 
1976.  According to the veteran, while about two years ago, 
he had experienced a return of his depressive symptomatology, 
he did not go into the hospital.  At that time, the veteran 
complained of a lack of confidence, loss of energy, feelings 
of hopelessness, reduced drives, and suicidal ideation.  The 
veteran attributed all of his depressive symptoms to his 
problems with his now ex-wife, and, more recently, with job 
problems.  

On mental status examination, the veteran was pleasant and 
cooperative.  His affect was somewhat depressed, though his 
thinking was well organized and relevant.  The veteran's fund 
of general information and his ability to perform 
abstractions were within the normal range.  At the time of 
evaluation, the veteran was well oriented.  Though expressing 
some suicidal ideation, he was able to give assurances that 
he would not act on this ideation.  The pertinent diagnosis 
noted was depressive neurosis.  

In a VA outpatient treatment record dated in early October 
1997, it was noted that the veteran had been "symptomatic for 
years" of post-traumatic stress disorder and major 
depression.  

In late November 1997, the veteran was seen on an outpatient 
basis at a VA clinic for evaluation of post-traumatic stress 
disorder.  At the time of evaluation, it was noted the 
veteran had been receiving medication for years, but that he 
still experienced problems with anxiety and "poor sleep."  At 
that time, the veteran was physically debilitated and 
unemployed, with various health problems.  Mood, temper, and 
irritability were "OK," as long as the veteran was "on 
medication."  The veteran stated that he experienced "chronic 
extensive thoughts" of his Vietnam experiences, which had 
become worse since his unemployment.  According to the 
veteran, he avoided associations and TV shows which reminded 
him of Vietnam or the military.  He complained of a 
foreshortened sense of future, which was "new" in the past 
year since his health had begun to decline.  The veteran 
stated that he experienced recurrent severe depression 
throughout his adult life, as well as flashbacks two to three 
times per month, nightmares, and "social phobia," as well 
as severe depression when reminded of Vietnam or the Marine 
Corps.  The veteran avoided his family and other people, and 
stated that he suffered from a decreased interest in life.  
He described himself as detached and estranged, and suffering 
from a constricted affective range.  The clinical impression 
at the time of evaluation was of post-traumatic stress 
disorder secondary to the veteran's military experience.  

In correspondence of early December 1997, a VA registered 
nurse wrote that a psychiatrist who had seen the veteran 
agreed with the veteran's assessment that he (the veteran) 
had post-traumatic stress disorder.  

During the course of a VA examination for unrelated medical 
problems in December 1997, it was noted that the veteran had 
a psychiatric history "apparently" attributed to post-
traumatic stress disorder for which he had been taking 
medication for "many many years."  

In August 1998, the veteran was afforded a personal hearing 
at the Fort Harrison, Montana, Regional Office.  At the time 
of that hearing, the veteran stated that, while his military 
occupational specialty was that of a cook, he "never cooked."  
Rather, on a number of occasions, the veteran was stationed 
"on three different bridges" for about a month to a month and 
a half, and was in charge of a prisoner-of-war compound.  

Currently of record are various photographs, received in July 
1999, allegedly depicting various incidents of the veteran's 
Vietnam experience.  

In correspondence of July 1999, one of the veteran's former 
service colleagues wrote that he had been with the veteran 
"many times" when they were attacked by enemy mortar and 
rocket fire.  According to the veteran's friend, both he and 
the veteran received superficial shrapnel wounds which were 
treated by Navy corpsmen.  The veteran's friend further 
stated that his (and the veteran's) job at the prisoner-of-
war compound was to guard the prisoners during the night when 
they were not being interrogated.  He stated that he and the 
veteran were instructed to allow the prisoners to sleep for 
45 minutes, and then to harass them for 15 minutes out of 
each hour.  Reportedly, their "standard orders," were they to 
be overrun, were to "kill all the prisoners of war."  The 
veteran's colleague stated that, on several occasions, 
prisoners were taken out of the compound and killed.  
Reportedly, this upset the veteran "very much."  He further 
stated that, on one occasion, the veteran came back to the 
compound following a trip to the battalion dump.  At the 
time, he was "very emotional and upset," because the truck in 
which he had been riding had "run over and killed a child."  
The veteran's colleague reported that, on one occasion when 
guarding a bridge, they were "attacked and overrun."  
Reportedly, the following day, the lieutenant in charge 
"executed" an old woman for her part in the attack.  

In early September 1999, a VA psychiatric examination was 
accomplished.  At the time of evaluation, the veteran was 
clean, well-groomed, and both alert and oriented.  The 
veteran's mood demonstrated some variability, but was most 
often slightly depressed.  At times, the veteran appeared to 
be rather preoccupied, which resulted in occasional response 
times of long duration.  The veteran's thoughts were relevant 
and well ordered, and there was no indication of any thought 
disorder.  

According to the veteran, during the six months that he was 
in Vietnam, he was "on a few patrols," and "made a supply run 
regularly."  The veteran additionally stated that, on some 
occasions, he guarded bridges, and "served some time" as a 
noncommissioned officer in charge of a shift at a prisoner-
of-war camp.  When asked about situations which had an impact 
upon him, the veteran described women being taken from the 
prisoner-of-war camp and shot in the road.  He additionally 
described taking a "direct rocket hit" on his bunker, and 
being with a driver who ran over and killed a young boy at a 
dump site.  The veteran described his time at the prisoner-
of-war camp as "an ordeal."  He further described times when 
he could hear prisoners being tortured, and other times spent 
"picking up brains," knowing that the Vietnamese wanted all 
body parts present at a burial.  The veteran commented that, 
during his tour in Vietnam, he lost several close friends.  

Following his discharge in 1968, the veteran described 
approximately ten years of "real bad time."  According to the 
veteran, he suffered a strong anger and rage reaction, as 
well as some notable depression, prompting frequent suicidal 
thoughts, as well as some attempts.  The veteran married and 
divorced during that time, and stated that his anger and rage 
were the reason for his divorce.  In addition to his anger 
and depression, the veteran stated that he "felt very guilty" 
regarding his Vietnam service.  According to the veteran, he 
had held five or six jobs during the first ten years 
following his return from Vietnam, the longest being five 
years as a mechanic.  Reportedly, the veteran would 
frequently become angry, and walk off these jobs.  The 
veteran stated that he was forced to quit work approximately 
three years previously due to his deteriorating physical 
health.  According to the veteran, he currently took 
medication which "helped him very much" with his anger and 
depression.  At the time of evaluation, the veteran described 
no social activities, stating that he "stayed home" most of 
the time.  

According to the examiner, the veteran described himself as 
being "quite a different individual" when he returned from 
Vietnam.  Prior to his military service, he appeared to have 
enjoyed a rather typical teenage experience.  Following his 
return home, however, he described strong feelings of anger 
and rage, as well as severe depression, which prompted 
suicidal thoughts and attempts.  The veteran's work history 
prior to his becoming self-employed was quite sporadic, and 
socially, he appeared to have developed an emotional 
relationship with few, if any, people.  The veteran described 
post-traumatic stress disorder symptoms, including intrusive 
thoughts (thinking of Vietnam at least three to four times 
per week), survivor guilt, startle reaction, and anger and 
rage about his Vietnam experiences and what he saw there, as 
well as sleep disturbance with recurring nightmares of his 
Vietnam experience.  Regarding his sleep disturbance, the 
veteran stated that he seldom slept for more than two to 
three hours, and was up several times per night.  The veteran 
avoided watching war movies, or anything which might remind 
him of Vietnam.  He additionally described a feeling of 
detachment or estrangement from others, stating that he had 
never felt close to anyone, with the possible exception of 
his daughter.  Additionally noted were problems with 
hypervigilance.  The veteran's responses on the Mississippi 
Scale for Combat Related Post-Traumatic Stress Disorder were 
well within the range of that disorder.  The stressors 
involved with the veteran's apparent symptoms of post-
traumatic stress disorder included frequent rocket and mortar 
attacks, at least one of which came very close to injuring or 
killing the veteran, as well as his experience of seeing 
people shot and tortured.  Reportedly, the veteran had been 
able to maintain steady employment when self-employed, though 
his work record before that time was quite irregular.  
Essentially, it appeared that the veteran had felt strongly 
alienated and emotionally numb in his relationships with 
other people since his Vietnam experience.  The pertinent 
diagnosis was post-traumatic stress disorder with severe 
depression.  

In March 2000, there was forwarded to the RO from the Marine 
Corps Historical Center battalion command chronologies 
covering the period from February to July 1968.  These 
chronologies disclose that, in early March 1968, the 
veteran's company, (Company E), participated in an operation.  
Reportedly, the Battalion provided security forces for a 
prisoner-of-war compound.  Additionally noted was that the 
battalion command post had received mortar fire on three 
occasions in May 1968.  Included in the chronologies was a 
single report of Company E, Company F, and Company H 
receiving incoming mortar fire with light casualties during 
the period in question.  

Analysis

As regards the veteran's claim for service connection for 
post-traumatic stress disorder, the Board is of the opinion 
that the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  The veteran has argued that while in 
service in Vietnam, he was involved in a number of stressful 
incidents.  In addition, the veteran has received a diagnosis 
of post-traumatic stress disorder from apparently competent 
medical professionals who have linked his disorder to the 
aforementioned inservice trauma(s).  Under such 
circumstances, the Board is of the opinion that the veteran 
has presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist him mandated by 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (West 1991 & Supp. 
1999).  

Prior to March 7, 1997, VA regulations provided that service 
connection for post-traumatic stress disorder required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1999).  However, if the 
claimed combat stressor was not combat related, the veteran's 
lay testimony regarding his inservice stressor was 
insufficient, standing alone, to establish service 
connection, and required corroboration by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
Chapter 1; a link established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(effective March 7, 1997).  

In the present case, service medical records do not 
demonstrate the existence of a chronic psychiatric disorder 
of any kind.  However, pertinent service 
administrative/personnel records are to the effect that, 
during the period from February to July 1968, the veteran 
participated in operations against insurgent Communist forces 
(that is, the Viet Cong) in the Republic of Vietnam.  Those 
same records indicate that on at least two occasions, 
specifically, in February and March 1968, the veteran served 
as a "Fire Team Leader," presumably in operations against 
Communist forces.  Battalion chronologies and/or unit 
histories from the veteran's company provided by the Marine 
Corps Historical Center disclose that, in early March 1968, 
the veteran's company (Company E) participated in an 
"operation," and that the battalion provided security forces 
for a prisoner-of-war compound.  Further noted was that the 
battalion command post had received mortar fire on three 
occasions in May 1968, and that Company E, as well as 
Companies F and H, received incoming mortar fire with light 
casualties during that period.  

The Board acknowledges that, based on a review of the 
pertinent evidence of record, certain of the "stressors" 
described by the veteran remain unverified.  However, based 
on the aforementioned unit histories/chronologies, it would 
appear that, on at least a number of occasions, the veteran 
was in the vicinity of and/or subjected to mortar or rocket 
fire.  While at present, it is unclear whether the veteran 
ever, in fact, engaged in "combat with the enemy," on at 
least two occasions, he served not as a "cook," but rather in 
the capacity of "fire team leader."  Such evidence, when 
taken in conjunction with the statements of the veteran's 
former service colleague, provides sufficient corroboration 
to conclude that, while in service in the Republic of 
Vietnam, the veteran was exposed to a "stressor" or 
"stressors" sufficient to support a diagnosis of post-
traumatic stress disorder.  

Regarding that diagnosis, the Board notes that, since the 
time of the veteran's discharge from service, he has received 
a number of varying psychiatric diagnoses, including 
depressive neurosis, a passive-aggressive personality 
disorder, anxiety with conversion features, and post-
traumatic stress disorder.  While pursuant to applicable law 
and regulation, a personality disorder is not an appropriate 
subject for a grant of service connection [see 38 C.F.R. 
§ 3.303(c)], service connection may be granted for a 
psychosis or neurosis (including post-traumatic stress 
disorder) which is shown to be related to an incident or 
incidents of service.  In that regard, in correspondence of 
early December 1997, a VA registered nurse wrote that a 
psychiatrist who had seen the veteran agreed with his (that 
is, the veteran's) assessment that he had post-traumatic 
stress disorder.  Moreover, following a VA psychiatric 
examination in September 1999, the veteran received a 
diagnosis of post-traumatic stress disorder with severe 
depression.  Of some significance is the fact that, as part 
of that examination, the veteran completed a Mississippi 
Scale for Combat Related PTSD, the results of which were 
"well within the range" of that disorder.  Post-traumatic 
stress disorder symptomatology described included intrusive 
thoughts and survivor guilt, as well as a startle reaction, 
continuing anger and rage, and sleep disturbance with 
recurring nightmares.  

Based on the aforementioned, the Board is of the opinion that 
the veteran currently suffers from a post-traumatic stress 
disorder which had its origin during his service in the 
Republic of Vietnam.  Accordingly, a grant of service 
connection for post-traumatic stress disorder is in order.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




 

